EU strategy on Roma inclusion (debate)
The next item is the report by Mrs Járóka, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the EU strategy on Roma inclusion.
rapporteur. - Madam President, I would like to thank all my colleagues in the European Parliament and also in all the civil organisations for their support and valuable input in drafting this heavy report.
If you will allow me a personal comment, this is the place and time where I have to thank my colleagues in the office, my political advisor in the LIBE Committee who has been behind this strategy for years, and my head of cabinet in the last few years who has fought with me.
I also owe gratitude to my family who allowed me to be in the forefront of this fight, a fight which has, in the end, produced a result. We have an agreement spanning six political groups, 27 Member States and five very important parliamentary committees. In this way, I believe we are able to send a message to the Commission, the Council and the Member States that must be reckoned with and we have therefore made a great step towards an EU-level effort to alleviate the poverty and social exclusion of our continent's largest ethnic minority.
A significant proportion of European Roma face such substandard conditions - almost totally disconnected from the economy resulting in their exclusion from basic human rights - that fostering social inclusion cannot be viewed within the framework of general policy ratification but must be handled as bridging one of the most enormous gaps in the fulfilment of constitutional and human rights in Europe.
The EU-level effort to alleviate the poverty and social exclusion of European Roma must therefore place its primary emphasis on the fulfilment and promotion of the fundamental rights to employment, housing, healthcare and education.
Let me briefly outline the most important principles and recommendations of my report. Above all, the strategy must be an internal EU strategy, the general oversight of priority areas and objectives must therefore be within the Community structures and it should in no way be divisive for the EU, creating splits among the Member States. On the contrary; establishing a new body to coordinate and supervise the strategy would be unnecessary and would create a wasteful overhead.
The role of supervising, coordinating and monitoring must therefore be fulfilled by the Commission and, to this end, it would be worth considering retaining the Roma task force as a permanent body.
The Commission should report annually on the progress of the strategy, evaluate the results and submit its upgrading proposals to the Council. In this regard, the European Roma strategy scoreboard, a mechanism similar to the single market scoreboard, could be developed.
The appointment of an administrative body or a government official to be the national contact point for the implementation of the strategy's objectives, and furthermore to act as a source of advice and reflection for the Commission supervisory strategy, would also bring significant practical benefits.
The strategy must also take into account the territoriality of exclusion since the geographic distribution of social disadvantages is not uniform throughout the Member States, but poverty and social exclusion are concentrated in underdeveloped micro-regions, which, in many of the new Member States, are predominantly inhabited by the Roma community.
Common, comparable and reliable indicators are essential to present a realistic analysis of progress and to meet the requirements of effective monitoring. I recommend adopting the Laeken indicators and their complementary components to measure social and territorial exclusion, as well as to evaluate progress.
An all-European crisis map is necessary to measure and identify the micro-regions by their distinctive attributes.
Part of the cohesion budget should be set aside in the next multiannual financial framework in a performance reserve for the strategy. This could provide vital resources and devise incentives for implementation by allocating funds on a competitive basis defined by the criterion of how the proposed project or intervention supports and implements the objectives of the strategy.
This way, on the one hand, we could depart from the general practice of large contributions maximising their returns from the unabsorbed funds and, on the other hand, a direct link could be created between the allocation of financing and the reproduction of results.
These are the principles and the priorities that I believe the European Roma strategy must sustain and I am looking forward to your comments on my report.
(Applause)
Madam President, Commissioners, ladies and gentlemen, the Hungarian Presidency attaches great importance to the issue of Roma integration and is grateful for the active support of the European Parliament in this matter.
Let us not forget what is at stake here. We are talking about the life chances of millions of our fellow European citizens who have the right to the same opportunities as everyone else, and our societies cannot afford to ignore the potential that lies in them. Therefore, please allow me to congratulate you on the excellent draft resolution you are about to adopt, and which I strongly support. We share your ambition to ensure that promises are followed by deeds.
On 8 April, the International Day of the Roma is celebrated worldwide. On that day, the Hungarian Presidency will be organising the fifth meeting of the Integrated European Platform for Roma Inclusion in Budapest, which I am sure many of you will also be attending. As a central feature of this event, the Commission will present its strategic communication on the subject, and we ask Mrs Járóka to present the main points of the resolution there.
After that, the Hungarian Presidency will draw up draft Council conclusions, which we hope the Employment, Social Policy, Health and Consumer Affairs Council will adopt at its meeting on 19 May. These conclusions will exclusively deal with the issue of Roma integration, and we will endeavour to strengthen cooperation between the EU and its Member States in respect of the economic and social integration of the Roma.
Additionally, we are planning to organise exchanges of views on the Commission's ideas in other Council formations as well, and at the end of May, the General Affairs Council will hold a policy debate in preparation for the June meeting of the European Council.
In order for us to be able to make progress, we must set aside all stereotypes, generalisations and prejudices. We must be aware that the living conditions of the Roma are far from being homogenous everywhere. Moreover, we must keep in mind the historic reasons for their social exclusion. The benefits of the political changeover and the transition to a market economy that took place in Central and Eastern Europe are not enjoyed to an equal degree by all citizens. A large number of Roma drifted to the periphery of society in this very period of the past 20 years.
Today, it is particularly important that we firmly condemn acts of aggression inspired by racist motivations, whoever the perpetrator is. In a difficult economic situation, the vulnerable become even more so, and often seek the reasons for their misery in each other. However, we possess shared values and means to defend them, as it has been more than ten years now since the Council adopted its directives prohibiting racial discrimination.
I particularly welcome the fact that special emphasis has been placed on the elimination of segregation. Segregation forms a vicious circle and creates fault lines within societies. I am also very pleased that the resolution covers gender equality as well. Let me remind you of an earlier resolution Parliament adopted in 2006, which deals with the situation of Roma women. All women must be allowed to put their abilities to good use. We need more Roma women in decision making as well. Ladies and gentlemen, the rapporteur for this subject, Mrs Lívia Járóka, can inspire us all in this regard as well - particularly the women, but also the men.
I would once again like to thank Mrs Járóka and all of you for participating in this vital process, and I would like to remind you once more that the Hungarian Presidency is determined to achieve substantial results in this area. I ask all of you to assist with this effort.
Vice-President of the Commission. - Madam President, the European Union, as you know, is built on rights and values and these include the protection of minorities, the principle of free movement and the prohibition of discrimination - all these apply fully to the Roma.
The social and economic integration of Roma is, I think, a moral obligation, but also, as Parliament's report rightly pointed out, an economic interest of our European societies. It is a priority for the EU and it needs commitment and the joint efforts of national and local authorities, civil society and the EU institutions.
I would like to congratulate Ms Lívia Járóka on the wonderful work she has been doing. She has been doing it by trying to integrate the whole House and getting a paper proposal which represents the meaningful input of parliamentarians from all political parties, and I think that is a real achievement. This will help us, Ms Járóka, to keep Roma inclusion high on the political agenda. It will help us to take the necessary steps to improve the situation of the Roma people and their social and economic integration into society.
Permit me to update you on where we stand. As you might remember, on 7 April 2010, the Commission adopted a communication on the social and economic integration of Roma in Europe, which was the first ever policy document dedicated specifically to Roma.
The communication contained a concrete list of actions to help Member States make their policies for Roma integration more effective and to define the main challenges ahead: discrimination, poverty, low educational achievement, labour market barriers, housing, segregation, and so on. Then came the assessment of the Commission's internal Roma Task Force, which was set up on 7 September 2010, and which very clearly showed that there is no evidence that strong and proportionate measures are in place in the Member States to tackle the social and economic problems of a large part of the EU's Roma population.
This situation is neither acceptable nor sustainable and therefore, the Commission is working on an EU framework for national Roma integration strategies which it will present in early April. This House has called for an EU strategy and the Commission is responding to this request. We all agree, I think, that we need effective policy planning and implementation, that we need a strategic approach. We also agree, I think, that the primary responsibility for Roma populations lies with the Member States in which these Roma populations are moving, and it is for that reason that the Commission is drawing up this EU framework combined with national Roma integration strategies, because we need both: we need to know where we are all going together and we need to know where each individual Member State will go in order to adapt specific policies to the problems of the Roma in that Member State.
The EU framework to be presented in April will build on your resolution, Ms Járóka, on the work of the Commission's Roma Task Force and, of course, on the wide range of contributions received from Member States and from civil society. There is a need for concrete actions, for clear commitments, to make better use of the range of legal and financial instruments available in order to achieve a breakthrough. I will not speak for long on this, because my colleague, Mr Andor, is responsible for this dossier, but the Europe 2020 strategy leads to a new path for persistent economic and social actions for those who are marginalised and we know that poverty is a very big problem in Europe's largest minority. Here, determined action is needed both at national and EU level.
The Commission also considers that it is very important to learn from the lessons of the past and to make sure that the efforts of all stakeholders, at all levels from the EU down to the local level, are very well coordinated. For this coordination work, we do have the European platform for Roma inclusion, which is a unique mechanism for involving the stakeholders. I think it would be important to reinforce the role of this platform in the future.
I also heard with great interest Parliament's proposal to have a national contact point and we will consider this when we prepare the EU framework. I would also like to assure you that in drawing up the framework, the Commission will pay special attention to the need to monitor developments and follow the process and the progress on the ground, and here I appeal to Parliament. This must not be a case of a very good report by Parliament and then an interesting framework from the European Union; this must be a work in progress and a measured work in progress, a monitored work in progress, so that we can see where we are going in future and, in this regard, we will continue to work closely with the Member States and with this Parliament, as well as with all the stakeholders.
(Applause)
Member of the Commission. - Madam President, I would also like to thank the Committee on Civil Liberties, Justice and Home Affairs for its excellent work on the EU strategy on Roma inclusion and to congratulate the rapporteur, Ms Lívia Járóka, on the impressive support that this report has received from the House.
The report is both helpful and encouraging. It is helpful because it contributes to the ongoing debate on how to further the integration of Roma people into the economy and society. It is encouraging because it shows that the Commission and Parliament have moved in the same direction and that our views on the way forward largely coincide.
Firstly, the Commission agrees that the Roma issue is one of the most important strategic challenges that Europe faces and, at the same time, it provides one of the most promising opportunities for the continent. When we speak of opportunities, we also mean economic opportunities. There is indeed a social and economic necessity coupled here with a moral imperative.
Secondly, Parliament's report makes a convincing case for the need to adopt a holistic approach to tackling the socio-economic situation of the Roma. It suggests focusing on a number of priority areas, such as education, employment, housing and healthcare. These are indeed areas of critical importance for the successful integration of the Roma people.
Thirdly, I welcome the focus in the report on the importance of using EU funds in the most appropriate way. It is essential to underpin policies with sufficient financial resources. Although we have made progress in this area, more needs to be done.
Fourthly, I agree with Parliament that we need to put in place a strong mechanism to monitor national strategies for Roma integration.
Lastly, I have taken good note that the report advocates focusing on the territorial dimension of poverty and, in particular, in underdeveloped micro-regions. The Commission will carefully look into this interesting proposal.
It is clear that a number of Member States will not be able to make sufficient progress towards the Europe 2020 targets unless they take concrete steps to improve Roma integration. It is, therefore, high time for determined action at both national and EU level. Although Member States are primarily responsible for designing and implementing Roma integration strategies, the EU can indeed support them. We need to ensure that efforts at all levels are part of a coherent and consistent policy framework.
I am confident that the EU framework for national Roma integration strategies - which, as the Vice-President has already said, the Commission will present in April - will provide the opportunity for the EU institutions and all stakeholders to join forces and make a tangible difference to the lives of Roma people in Europe.
Madam President, please allow me to begin by recounting a story. In 2009, József B and his wife were sentenced by a Hungarian court to 10 months' imprisonment for the endangerment of minors. Their crime was that their two children did not attend school. While they had gone to school, however, the children had been sent home regularly because they turned up in muddy shoes and covered with dirt. In the Gipsy colony where they live, there are no paved roads, and so every day, the children had to cross a meadow and by the time they got to the school, their feet were covered in mud. They endured the humiliation of being scolded and sent home for as long as they could, and eventually chose to avoid school more and more often, for which their parents were sentenced to prison.
The children of József B and his wife did not miss school because they did not want to learn. Rather, it was their circumstances that did not allow them to learn. Without appropriate clothing and shoes, water and electricity at home, and without school supplies, they did not have a chance to finish even primary school. Helping communities with multiple disadvantages to catch up is a complex process, which can only be achieved step by step, in keeping with local needs and over the long term.
Europe can assist in this by setting goals based on real data, providing the necessary tools, calling the Member States to account for the accomplishment of the goals set, and monitoring the changes in the situation of the Roma. It is also designing less bureaucratic, quicker and more transparent methods than before, thereby supporting individual communities in the long run until they can truly provide for their own needs.
It is not enough to build a school for the children of József B. They also need work to make a living, and the parents need to be able to feed and clothe their children and have them educated. Suitable housing conditions are required, where children can prepare for class, and where they have lighting and heating. Passable roads are required, which provide access to school and the workplace. And there is also a need for compassionate words, which can efface the humiliations.
The European Roma strategy will not bring about immediate change, but will give an opportunity for change. The real question is whether we can create rules and conditions which can help those who are unable to compete for resources and who barely have the capacity to assert their own interests. Non-discrimination must be guaranteed, and not only in the labour market but in all areas of social life as well. Segregation in towns and schools must be eliminated, real opportunities must be created and Roma communities must be involved at European, Member State and local levels. And, above all, political commitment is required from everyone who can contribute to the improvement of the current situation at European level as well.
It is not enough to provide a framework for Member States' Roma strategies; a proper European Roma strategy is needed, with European level responsibility, while, of course, not calling into question the responsibility of the Member States. I call on the Commission and the Council to fully incorporate the contents of the Parliamentary resolution into their documents and to regularly report on any progress to Parliament.
Madam President, I congratulate Mrs Járóka on her excellent cooperation. The integration of the roughly 12 million Roma in the European Union cannot be achieved without the desire to do so from both the Roma and the majority in the relevant Member State.
Responsibility for the Roma population's integration lies with both Member States and the European Union. European resources must be used to improve the engineering infrastructure, build new homes or repair existing ones, provide better education and improve access to the labour market.
There is no general solution which can be applied in the same way everywhere. Different approaches may be required even within one Member State, in its different regions. I believe that the beneficiaries of European funds should be involved in building their own home or environment so that they feel a sense of commitment to the solidarity which has been shown to them and they then obviously become good householders.
The political establishment and business community must rediscover the Roma and ensure better access for them to the labour market so that they can contribute to the European Union's economic development and prosperity. I truly hope that this report will be properly implemented and will help improve the Roma's social and economic integration on our continent.
Madam President, it is quite difficult to get everything prepared in just one minute, but here are a few ideas from the Committee on Culture and Education's point of view regarding this Roma issue, in connection with which Mrs Járóka has done an excellent job. When I myself was rapporteur for this Committee, we agreed very strongly there and then that this was a matter of human rights.
We have 10 to 12 million Roma in the EU, of which they are full members. They must also have full rights: human rights in the proper sense of the word. That also means that they can participate in the decision making of societies and in the European decisionmaking process.
When we look to the future, we know that education is the key issue. Education is also the right way to integrate the Roma minority into society and encourage them to be active. Things need to be improved rapidly, with regard, for example, to housing and infrastructure. Above all, it is most important to emphasise the need for a change in attitudes among us other Europeans. Segregation and discrimination need to be eliminated. We have to create proper opportunities and understand that every child and young Roma person is a unique individual, a unique citizen of the European Union, just like all the rest of us.
Madam President, today, we are discussing a European strategy for the Roma minority, which is an important step towards integrating the largest minority in the European Union. The European Union must face up to the reality of the Roma problem, one which is dictated by the Roma's economic situation in general, but especially by aspects of their own tradition: nomadic lifestyle and low education level and, by extension, a lack of professional qualifications. Education represents an opportunity to gain a qualification, a profession and a job, which is an absolutely essential step towards Roma social integration.
Responsibility for integration does not lie entirely with the authorities. The Roma community needs to understand that it has to make the necessary efforts and that it has to really want to become integrated into society, regardless of country of origin or residence. The priority areas covered by the strategy must include increasing the level of civic education, adapting the Roma population's culture and traditions to modern society and promoting vocational training and retraining. I think that these areas, in addition to education, must be key objectives.
The Member States of origin must make the biggest contribution to the integration process, but an EU approach also has an extremely important role to play. The future strategy devised by the Commission must propose framework programmes adapted to the nomadic lifestyle of some of the Roma community, which will be developed and implemented in a similar manner in all Member States.
Madam President, my group has visited several Roma communities in Europe and seen the horrendous conditions there. It is hard to imagine the way in which these people live in some European capitals. This is a vicious circle from which it is very difficult for them to escape.
I am grateful to both Commissioners for mentioning the issue of poverty. I believe that the struggle on behalf of the Roma is, above all, a struggle against poverty and not only amongst the Roma. We must make sure that we do not create a new divide, where the poor people outside the Roma communities are critical of the fact that the Roma are suddenly receiving large amounts of money or a great deal of attention. We need to make sure that this is a joint struggle which, of course, also aims to combat all forms of discrimination.
The efforts made on a local level are also important. Very often, it is the case that a lot is done by communities or regions, but unfortunately, not always with the support of the national government. We need to find a way to introduce European funding at a local level. Therefore, we have drawn up an alternative resolution, which I will be speaking about shortly. This resolution has been introduced mainly at the suggestion of Mr Enciu, who will also be explaining his position on this subject, in order to highlight the problem.
I hope that the Commission can come up with a good Roma strategy. As both Commissioners have rightly said, this is all about a process for monitoring the situation and providing support. In their words, it is work in progress. We need to find out what really happens to the funding, because for too long, we have sat by and watched while very little has been done. I do not want to say that nothing has happened, but it has certainly been far too little and the funds have not been put to the best possible use.
We wish the Hungarian Presidency every success. We will give you our full support on this issue, so that we can produce a new strategy and so that you can say that this is one of the successful achievements of your Presidency. You have our support.
Finally, I would like to thank Mrs Járóka for her excellent report. Because we want to support her report, we will be withdrawing our alternative resolution. We simply wanted to highlight the problem relating to local authorities and communities. However, we also want to support Mrs Járóka's report as a clear statement from the European Parliament.
(Applause)
on behalf of the ALDE Group. - Madam President, we have finally come to the moment when we will have to vote on this report. In my view, this is not necessarily a moment of celebration: I prefer to see it as a moment when we have to be wise and to look at what we have achieved so far and what we want to achieve in the future. However, because I am aware of the huge amount of work that has been put into this report, please allow me to congratulate and thank not only the rapporteur and the other Members involved, but also the staff of the Committee on Civil Liberties, Justice and Home Affairs and our policy advisers.
When we first began discussing this issue, we were all hoping that the Union was actually moving towards an EU strategy on Roma inclusion. Instead, we will have a framework, and then the Member States will decide whether or not to draw up their own strategies. I am afraid, given past experience - and please allow me to be pessimistic here - that this may be a process that is very much money driven, funding driven. In my view, people in the developed countries 'discovered' the Roma not necessarily because they recognised the bad conditions in which Roma were living in their countries of origin, but because they were bothered by the presence of Roma in the streets and on the margins of cities.
This is about more than funding. It is very much about the basic human rights of this population group. The Commissioner spoke of work in progress. I hope that we shall see not only work but also some real progress.
Madam President, unfortunately, every day in the press, we read accounts of discriminative or racist acts against the Roma. Therefore, this communication from the Commission has been eagerly awaited by the Roma themselves, of course, and by all their supporters and anyone who attaches importance to the European Union's fundamental values.
The Commission will therefore have to develop a framework, a European strategy, for the national action plans. Its responsibility will extend far beyond the development of this European framework for the national action plans, because the Member States will make progress on this subject only if they are given a strong incentive by the Commission to commit themselves to it. This will require - as the report explains very well - an extremely precise evaluation of the results obtained, with the use of benchmark criteria and indicators. It will also require the involvement of all interested parties and Roma communities in the first instance. I believe that it is very important to make the connection with the Council of Europe's programme on the training of Roma mediators. This is an essential condition if the inclusion projects are to be crowned with success at regional level.
Next, the European Commission also needs to get involved through its own projects, run by itself, pilot projects - that is what this report proposes - which could be run, for example, in the micro-regions that we have spoken about, so that exemplary, remarkable projects can convince all interested parties to become involved in this inclusion process.
I believe, then, that the European Commission should also be able to use its right to officially complain when the values, European legislation and national action plans are not as they should be, bearing in mind equal access to all rights, non-discrimination and freedom of movement.
Madam President, ladies and gentlemen, to get right to the heart of the matter, this is all about introducing a uniform, mandatory EU strategy, instead of the 27 individual, differing strategies in the Member States. Only when we implement a uniform strategy of this kind will it be possible for the Roma and Sinti living in the EU to be treated as equal EU citizens.
What is it all about? It is about guaranteeing free movement for everyone. It is about abolishing Roma special schools immediately and, if I can express it like this, ending the apartheid system for Roma in Europe. It is about equal access to education, healthcare and social services. We are not doing these people a favour. We are granting them their legal rights.
We in the Confederal Group of the European United Left - Nordic Green Left strongly reject the idea of a separate policy for Roma and Sinti. We need a policy which takes an integrative approach right from the start and which compensates for the disadvantages suffered by Roma and Sinti, for example, in relation to access to work, the right to settle or the use of EU funding. There is, though, one thing I would like to add. None of this will have any effect unless we resolve one problem which involves combating racism and the stigmatisation of Roma and Sinti throughout Europe. We must see this as one of Europe's central tasks and take ruthless measures to combat discrimination. We must not tolerate a two-faced approach among the Member States and in the EU as a whole. We must speak with one voice.
Madam President, ladies and gentlemen, I do not agree with the report where it says that the Commission should dictate policy on the Roma to the Member States. This approach does not obey the principle of subsidiarity, if it is true - as indeed it is - that these measures must be conceived and carried out at local, regional and national levels, since their impact is then on the regions and their native populations.
I completely agree with inclusion, not discrimination, but I am still waiting to hear from Commissioner Reding when Roma camps will finally be allowed in her country, the Grand Duchy of Luxembourg, for if I am not mistaken, they are not allowed there. This report seems to be a little unbalanced, because so many paragraphs call for support for the Roma, be they men, women, children, the elderly (...). None of them call for any measures to severely punish those Roma who show anti-social behaviour, for example. Who stops Roma children going to school, if it is not certain Roma parents?
I believe these are topics that we need to have the courage to spell out clearly, defying political correctness. It is not the syrup of do-goodism but serious, surgical measures that will enable us to lance the boil of rackets, child exploitation and organ trafficking.
Madam President, the word on everybody's lips, whatever the subject being discussed, is Roma. I blame that Mr Sarkozy for pretending to expel them.
I took it for granted that they would feature in the debate on the financial transactions tax. Every time a Roma horse dealer tried to charge an extra couple of euro a leg, out would jump a bowler-hatted tax-gatherer and sinner and demand one of the poor animal's limbs as tribute to President Barroso.
When the time for the debate on the EU strategy on the Atlantic arrived, I fully expected it to be proposed that a stretch of that ocean should be reserved for the water-borne branch of that noble tribe. They might sell fish hooks to passing boats and promise to cover hulls with a quantity of tarmacadam that they just had left over.
I think we should find a particular member of the Roma, preferably with disabilities and conflicting sexualities. We could then make this person president of the Commission. He would start by selling this place off and nobody would dare to complain.
(HU) Madam President, first of all, I would like to congratulate Mrs Járóka. Her many years of work have reached an important milestone today. After a long struggle, it has now become clear that the issue of the Roma is a European issue, and this holds true even if - as my fellow Member, Mr Borghezio pointed out - we must look for the solutions at Member State level. However, a single European area indeed requires a single strategy, too. We cannot approach the Roma strategy solely from a cultural perspective. This is not just a minority issue. Similarly, it cannot be solved solely by means of social policy. It is therefore important for the strategy to include comprehensive and targeted measures, and formulate focused objectives. Of the key areas of the strategy, education and access to education must be highlighted. The reason for this is that education is a fundamental aspect of employability. In several Member States, there is a large number of Roma groups caught in the trap of poverty, and there will never be a sufficient number of jobs for them, because without qualifications, they are essentially unemployable. The training of Roma girls merits special attention, because it would appear that they tend to become early school leavers more often, and also because girls are exploited to a much greater extent in work at home.
(SK) Madam President, we are dealing with another highly sensitive topic and, in my opinion, the European Parliament must resolve it, the Commission must resolve it and the Council must resolve it, because Roma inclusion is now no longer possible at the EU Member State level alone.
The Group of the Progressive Alliance of Socialists and Democrats has been involved with this issue for a very long time. In the past eight months alone, our working group has visited almost all of the Member States where the Roma situation is often very complicated indeed. We were able to visit not only settlements where Roma live in extremely poor conditions, but also to see some good examples. This includes examples where there has been very good cooperation at the local authority level with the Roma living in these settlements, and we also saw good examples where local politicians had made a real effort to resolve the situation to the benefit of the Roma.
Our problem is that we also encounter enormous levels of prejudice in our societies - and I mean now in those Member States where the problems with Roma are perhaps worse than in other Member States. These are the prejudices of the majority section of the population, and I therefore believe that any action plan that you submit to us, Commissioner, will have to include a way to tackle this huge level of prejudice on the part of the majority population, to explain to the majority section of society that help for the Roma and the inclusion of the Roma in society benefits not only the Roma but the whole of society, and therefore the majority as well.
Madam President, I very much welcome the Járóka report because it gives us an opportunity to mention some specific points.
The Roma inclusion strategy must be guided by an insider approach that is designed by Roma for Roma, which means empowerment of Roma, inclusion in the decision-making process, hiring of Roma staff and mediators in key positions at local, national and EU level. Unlawful practices which continue with impunity in EU Member States have to stop: violence against Roma, violations of their right to free movement, increasing activities of extremist political parties and politicians, systematic segregation of Romany children in education, widespread residential segregation of Roma, trafficking in human beings, denial of access to healthcare and social services, coercive sterilisation of Romany women.
Many reasons thus justify this report and many more reasons justify this strategy, so I welcome very much the report, the strategy and, as you say, Commissioner, let us keep up the work.
(DE) Madam President, while mainstream society in the EU is ageing quickly, the Roma population is growing rapidly in size. In Hungary, where the Roma currently make up around 6% to 8% of the population, they will exceed 50% of the working population by 2050. Of course, this makes it all the worse that the life of the Roma in the EU is characterised, as it always has been, by unemployment, a level of education that is well below average, organised crime and prostitution, as well as a retreat into a parallel society.
This report addresses a few of the problems, but in a one-sided way. Integration is not a one-way street. The Roma must make a contribution to all of this. They must send their children to school and become integrated into the labour market. Women in Roma communities, which have old-fashioned structures, are often in a particularly poor situation.
Their lack of education and their exclusion from the labour market, which will only become worse unless we act now, will exacerbate even further the integration problems caused by demographic changes.
(IT) Madam President, ladies and gentlemen, it is with great pleasure and pride that we are discussing this strategy here this evening: pleasure because Mrs Járóka has done an excellent job, for which I thank her, and pride because it is an initiative that we in the Group of the European People's Party (Christian Democrats) have very much wanted.
It is an excellent report because, of course, it condemns any kind of discrimination or racism against the Roma, and we like it because it promotes true integration by taking an admirable cultural approach. We like it because it not only sets out rights but also highlights certain needs.
We also dealt with it in the opinion that we gave as the Committee on Culture and Education. I am thinking, in particular, about the whole part relating to schooling for Roma children, in which we point out that schooling is both a right and a duty, in which the children's families must also be involved.
I would also point out that the future strategy for the Roma minority should focus on education as the core instrument for promoting social inclusion. Alongside the promotion of Roma culture, it is also important to recognise that the Roma should make an effort to learn about the customs and culture of the peoples with whom they live, so as to facilitate real integration.
Perhaps the only thing missing in this report is a reference to Directive 2004/38/EC on the free movement of EU citizens. In this regard, we have been waiting for a long time for the Commission to give us an interpretation of how to put it into practice, and we now need to know what it is right and fair to expect the Member States to do. For everything else, I again thank the rapporteur for all that she has succeeded in doing.
(RO) Madam President, I appreciate the particularly fine job done by Mrs Járóka in drafting this report, and I sincerely congratulate her on it. However, I want to point out that the reason for the failure of Roma integration policies hitherto has not been for the want of strategies, published plans or even funds.
Proper integration can only be achieved through involving the Roma community, the Roma themselves, in other words, those people who, along with the local authorities, have the ability and, in particular, the desire to implement the programmes. Who is better aware of this community's deep-rooted problems, if not the community itself? Not to mention the local administration which handles the problems on a day-to-day basis. Implementation of the future strategy must be based on structured dialogue and cooperation between the Roma communities, the local authorities and the non-governmental sector. Roma must switch from the role of spectators to the role of players involved in turning these measures intended for them into a reality. The time has come for us to turn words into actions.
(NL) Madam President, Commissioner, Mrs Járóka, I very much appreciate your report. You have worked very hard on it and you have also taken us on a number of visits to the area in Hungary where you come from. Since then, the Committee on Regional Policy has been to Romania in order to witness the situation on the ground there. Doing that really allows you to see the state of things. You are given a warm welcome and people play music, but there is also another side to it: the backwardness and lack of integration. For those reasons, I, as rapporteur, addressed that change at the beginning of last year in the Regional Fund.
It is now possible to allocate 4% of regional funds to housing for vulnerable groups, in this case, the Roma. We must admit that the funding falls short of what is necessary and that the programmes are not primarily benefiting the Roma's housing needs. Now, that is really crazy. Europe is offering opportunities but, on the other hand, no one is making use of them. That also applies to the Social Fund. We should definitely conduct that debate together.
During the upcoming meeting of the Committee on Regional Policy, the Romanian Udrea will come to discuss this with us. The Committee framework will offer the opportunity for greater governance when countries fail to support regions and local authorities. I, indeed, have a lot of expectations on that score. Sometimes you even have to resort to coercion, if the usual arguments do not work. Your pilot projects would be a very good set-up.
(RO) Madam President, I, too, join those who appreciate the efforts and work of those who have drafted the report which we are debating today. At the same time, however, we must be realistic and realise how many documents we have about the Roma situation which are not always reflected in the concrete results visible on the ground.
Officially, none of the Member States have any legislative obstacles or discriminatory policies, implicitly or explicitly, which will affect the Roma. However, forms of discrimination do exist and have been alluded to in this Chamber, if we refer to the values declared and adopted by the European Union. We must also acknowledge that there are cultural differences which sometimes seem irreconcilable. I believe that, more than any other policy aimed at social integration, education is the most powerful instrument for improving this community's situation.
At the same time, we must bear in mind the particular characteristics of this ethnic group, which, on quite a few occasions, are the cause of their problems. For example, Romania has implemented positive discrimination mechanisms, which includes reserving special places in secondary schools and university faculties. However, many of these places, funded by public money, have disappointingly not been taken up.
The report puts forward important and necessary measures. I hope that they will be implemented by all Member State governments. At the same time, cooperation is required from the Roma community, which must assume its responsibility and change its situation for the better.
(FI) Madam President, Commissioners, to start with, I wish to thank, in particular, the rapporteur, Mrs Járóka, and the shadow rapporteurs for an excellent report, which presents Parliament's robust guidelines for building a common Roma strategy for the EU. The Commission should draft a strategy with reference to them, one that would supplement and support the Member States' own actions, because it is the Member States that have, and will continue to have in the future, the main responsibility for their own citizens.
Any future strategy must be built on a comprehensive and concrete approach and cooperation between the Commission, the Member States and, in particular, Roma organisations. My own country, Finland, has been prepared to offer its own national Roma strategy for common use. It is also vitally important that the Roma should be able to participate in, and actually influence, the planning of measures aimed at improving their position. They must not become objects of policy managed from on high.
Nor will any shortterm project to improve the socio-economic status of the Roma produce any structural social changes, and so the implementation of Roma policy must be closely linked to national developments in different areas of life. Similarly, the EU's financial systems must be closely tied to peer review processes. I would finally like to propose to the Commission the notion that the monitoring of Roma policy should itself have a permanent monitoring system. We need to develop a monitoring system for the Member States for the implementation of Roma issues, one that would have a permanent structure.
(HU) Madam President, Secretary of State, Commissioner Reding, Commissioner Andor, first of all, please allow me to congratulate Mrs Járóka on her excellent report and on all the work she has been doing here consistently for the protection of European Roma communities since 2004.
I would like to approach today's debate from the perspective of children, because today, all children in Europe should be guaranteed access, in practice as well, to opportunities and upward mobility, whether it be children belonging to a majority community or to a minority one. This means that all children should be given the chance of physical and mental development, which involves daily warm meals just as much as the right to education.
All this, which should, of course, exist today as rights of children, including Roma children, should, on the other hand, exist as obligations and responsibilities of the state and, I stress, of parents. Today, the percentage of children living with multiple disadvantages in extreme poverty is 19% at EU level, and a sizeable proportion of these children are Roma. Using the Járóka report as its basis, a EU level Roma strategy must therefore strengthen Member States' and social solidarity, for example, by means of crisis maps, and must also encourage local initiatives. It is, after all, in the interest of us all to prove that it is possible to change our attitude to our environment. I welcome the fact that the Hungarian Presidency treats the development of this Roma strategy as one of its foremost priorities and is in close cooperation with Mrs Járóka on this matter.
(HU) Madam President, the issue of the social exclusion and the economic and social situation of the Roma has provided the grounds for debate since the accession of the Central and Eastern European countries. However, this does not mean that this phenomenon had not been well known even before that. I myself live in a Member State, Romania, where the otherwise diverse Roma community has lived side by side with Romanians and Hungarians for decades. Although these relations were never entirely free of frictions, tensions have increased over the two decades since the fall of communism. In the former communist countries, it was, in fact, the Roma who were the greatest losers of the transition to a market economy, because the types of activities from which these communities had traditionally been making a living disappeared or have been on the wane. We have a shared responsibility; all of us are responsible, but the Roma communities are responsible for their own fates as well, and so is Europe for not having acknowledged the problem until now. The key message of Mrs Járóka's report is that the prohibition and complete elimination of discrimination is far from being enough to solve this, I repeat, European problem.
(FR) Madam President, I should like to commend the very honest commitment of the Hungarian Presidency and Commissioners Andor and Reding. Nevertheless, Mrs Reding, we need to clarify the fundamental principles for protecting the rights of national minorities in Europe.
Firstly, the status of any national minority is not a purely national issue; it is a European issue. Secondly, national minorities could be integrated effectively on the basis of the mutual shared, but asymmetric, responsibility of the majority and the minority. The majority has more responsibility, but the minority still has some. National minorities should be integrated without the need for forced assimilation. Finally, the ban on discrimination is not sufficient. Only preferential treatment for positive actions can contribute to the real integration of national minorities.
(RO) Madam President, the socio-economic integration of the Roma population poses a challenge in the majority of EU states. This is a diverse population, which is large in number, but which needs to be treated as a whole. The fate of this community has become an electoral campaign issue on quite a few occasions.
To be able to make a proper contribution to the welfare of Roma citizens, the main priority is to use and work properly with resources from the Structural Funds. Building new houses and renovating existing ones, improving access to utilities, as well as education, healthcare and jobs, are viable solutions for enabling us to achieve our objective. At the same time, we must utilise the particular qualities of the Roma population, their customs, culture and traditional handicrafts.
By designating a European Year of Roma Integration, we would help raise awareness about this community's problems. Grassroots and performance sport is also a definite way to integrate the Roma population.
Madam President, with about 1.5 million members of this minority, Romania is home to the largest Roma community in Europe. The social integration of Roma lags behind, being considered Utopian by many, both in the administration and in the community. Actually, the Romanian Government deals fully with the integration of this minority. Therefore, we need a European strategy to frame the national efforts aimed at providing socio-economic inclusion for the Roma, education, training opportunities and job assistance, especially for women.
It is crucial to support efforts to help equip them for continued employment in order to avoid social exclusion and poverty. I strongly support the idea that the Commission should present annually a follow-up of EU strategy on Roma inclusion. I would like to congratulate Mrs Járóka and also Mrs Kinga Göncz, and I welcome the commitment of the Council and the Commission.
(RO) Madam President, the fact that we are discussing today the drafting of a European strategy for Roma citizens is recognition at last that this problem comes under an EU and not only a national remit. With a view to ensuring better implementation of this strategy, I support the idea of setting up a European Roma agency. This will enable us to successfully put an end to discrimination on ethnic grounds, with all the consequences this entails.
If there is going to be a system for monitoring the strategy's implementation, it must be applied to all Member States and not only to those with a large population of this community. There is the risk that the EU funds managed by NGOs will not produce concrete results. Public authorities should act as beneficiary organisations for the projects. I also support the idea expressed in the report about creating a European crisis map, featuring the micro-regions in the EU hardest hit by poverty, social exclusion and discrimination.
Member of the Commission. - Madam President, I am grateful for this discussion in Parliament. I believe the Commission will benefit a great deal in the run-up to the delivery of the European framework, and it means a lot to me personally when we develop the future cohesion policy, especially the future of the European Social Fund.
I understand from this discussion that we have to go forward with simplification. We have to go forward with making more room in the ESF for social inclusion. We have to develop a territorial approach that suits the specific social conditions of the regions where most Roma live, and we have to do more to create employment for unskilled or low skilled people.
I want, however, to clarify two things very briefly. Firstly, poverty plays a big role, but we should not believe that the situation of the Roma as a category is identical with that of poor people in general, because poverty and unemployment are much higher among the Roma than in mainstream society. That is why I believe Europe 2020 is a good framework and will help in developing the appropriate strategies, policies and financial support.
Finally, we come to the question of why the Commission is working on a European framework as opposed to a European strategy as such. I have no time to elaborate on this, but it is simply because of the diversity of the reality on the ground. There is a common European problem but how it appears in various Member States, and how it should be translated into national strategies, differs from Romania to France or from Slovakia to Portugal, and we have to be aware of that.
Vice-President of the Commission. - Madam President, just to add to what my colleague has said, the discussion today was very valuable, as was most of what was written in your presentation. It will be taken into consideration in the elaboration of the work that the Commission is doing at the moment.
The EU framework for national Roma strategies will first be presented to the European Platform for Roma Inclusion because we need - as many parliamentarians have said - to include the Roma population in our work and for them to take on their responsibility. It is also very important - and here I look to the Presidency - that there will be a follow-up of the work we do in the coming months so that we can see how all the projects will be implemented in practice. I agree with the Members who said that the regional funds are unfortunately not utilised as they could be and I also agree with those who say that the local authorities are sometimes the ones who can best find a solution. We have to help them to move forward.
The Free Movement Directive has been questioned by some Members. The analysis of the transposition by all Member States has been finalised. In 2010, we visited 21 Member States and six visits are planned. A significant number of Member States have amended their rules or are in the process of amending their rules, so the Free Movement Directive will be much better applied than it was before.
Madam President, Commissioners, truly, the timing of today's debate could not have been better. This is the best possible timing, because in April, the Commission will publish its communication and we then wish to incorporate that communication into the work of the Council. This means that after the debates conducted in the competent Council formations, we will also ask for the support of the European Council in the adoption of the conclusions. That is to say, there must be commitment to the Roma issue at the highest level - at the level of Heads of State or Government, on the part of the European Union.
I would like to add a few thoughts to the debate about the question whether we are dealing with an ethnic issue or rather with some sort of social or economic challenge. I would not, and cannot, resolve this debate. I believe that we are dealing with both and that it is important that we maintain both approaches. As Commissioner Andor has said, it is a social and economic issue in that extreme poverty still represents a general problem in many places in the EU Member States. At the same time, there is an ethnic discrimination of sorts within extreme poverty, and we must therefore pay special attention to the Roma when providing opportunities. However, if we do not provide any, there is no point in us demanding access, on a human rights basis, to the little to no opportunities, because then there is nothing to access. However, if we do provide opportunities, then in the process of creating them, we must pay attention that the Roma, too, have access to them and are not elbowed out.
I believe that we all need to take a new approach. It would be good if we could identify the opportunities inherent in this problem; if we could shift our perception of the Roma issue from problem to opportunity. Just imagine what a tremendous workforce base, what a workforce asset and potential this group of people, this crowd, has in terms of internal labour supply.
As has been said on several occasions, improvements in education are the best investment. Indeed, education is investment in the future, and this is a key point when we are talking about people who are inactive, not just because they have no jobs and no opportunity to study, but who are inactive in a deeper sense of the word, because they have given up hope. They believe that they would not stand a chance anyway, and therefore no longer expect anything from life. Maybe they have reached a point where all they expect from the state is to provide them with aid. It is very important to enable these people to change from objects of these measures into subjects, and to participate in this themselves, as partners.
Little has been said today about good practices. I consider it important that we keep a record of good practices, and I believe it is just as important that we do the same with bad practices, because we can often learn more from the faults of bad practices than from good practices. I also believe that the examination of funds, the examination of the use of funds, and here I am referring to European Union funds, indicates the presence of both good and bad practices.
And finally, it is indeed perhaps the most important task for us to convince the majority; to convince the non-Roma majority in Europe, that integration does not exclusively represent some sort of humanitarian dictate, but it is also in their fundamental interest. After all, Europe belongs to all of us, and the majority can only feel well if the minority feels well, too. Thank you very much for this debate and I trust that we can continue to count on your support.
rapporteur. - Madam President, I will be very brief. I would like to thank you very much for all your valuable comments. They reinforce my and my very good shadow rapporteurs' view that political slogans will never become a reality without a proper legal basis, financial support and incentives as well as an EU mechanism to coordinate the actions of the stakeholders, ranging from local governments up to the Council and harnessing the advantages of multi-level governance. This will place the whole situation in a new light. I firmly believe that, on the basis of the tasks, objectives, principles and instruments defined by all the Treaties and the Charter of Fundamental Rights, and furthermore based on the shared competences as well as the supporting, coordinating and complementary actions of the Union, a very strong strategy on Roma inclusion can come into existence.
To conclude, I would like to express the hope I have formed, over the past six years, that the upcoming Commission Communication will be able to endorse these points and provide a very good basis on which the Hungarian Presidency can pledge its commitment to launching this European Roma strategy. I am very grateful for this. I am aware that this European strategy is not going to solve the problem; I know that a huge amount depends on us, the Roma. Words and promises mean nothing without actions outside of Brussels and in the Roma settlements.
Governments and Roma must do what they have signed up to: take determined action to deliver tangible results. We understand our responsibility in this and we are fully in favour of our common partnership. This process for us Roma, and I believe for the whole European Union, is about much more than mutual trust. It is also about building a community of values that we can all share, and that we can all enjoy, to be able to really challenge the difficulties that we have been discussing here over the last six years. I thank you very much for all your support and I would like to join Renate Weber and the other shadow rapporteurs in thanking the secretariat of the Committee on Civil Liberties and all the advisers who, with us, have been fighting very hard for this.
The debate is closed.
I am sorry I have had to be so brutal with the speaking time but we are, as you can see, extraordinarily late in starting the next item on the agenda, which is Question Time.
Written statements (Rule 149)
Last year's events involving the expulsion of Roma from one country to another and the discrimination against this ethnic group and its segregation from society have prompted the European Union to take concrete action. This includes the European Union strategy on Roma inclusion, initiated by the European Parliament. The inclusion of this ethnic group is not merely an obligation in terms of human rights, but also an economic necessity, and not only is it a moral imperative, but also in the strict financial interest of all the Member States. Moreover, given the extent of exclusion, the overall inclusion of Roma is essentially an issue of human rights. I would like to underline that by adopting a common strategy for the whole of Europe on Roma inclusion, we in the European Parliament are demonstrating that the European Union is not just leaving Roma integration problems to be addressed by the Member States themselves. As we have seen from recent events, these problems are impossible to solve purely at national level, and consequently there is a need for close cooperation between the European Union and the Member States. It is also very important for the European Commission and the Member States to mobilise existing EU strategies and measures and to coordinate actions, and find common ground in order to ensure the social and economic inclusion of Roma. The strategy will only be actively implemented once a common European approach on issues of European Roma integration has been found. Furthermore, we should involve representatives of the Roma community as much as possible in the process of drafting EU policy on Roma issues.
The report on the EU strategy on Roma inclusion lists the problems and difficulties facing Roma communities in the EU. The nature of poverty has changed substantially over the last two decades in Central and South-Eastern Europe. The political and economic changes have led to the break-up of traditional communities, and the Roma have thereby lost the option of being mobile, and have become the most excluded and least educated subgroup in society. The Roma population has, moreover, displayed the typical trait of demographic growth. While the majority of society is ageing, the proportion of Roma in society is rising through high population growth. All this makes it clear that, unless employment levels can be increased among the Roma, and unless they are better integrated into the majority of society, the costs of maintaining the situation at a bearable level will constantly rise, including costs for social assistance and benefits, essential costs for education, additional costs for providing security, administrative costs for supervising social spending and also higher costs for healthcare. Roma integration is therefore not merely a moral duty and a duty in terms of human rights protection but, above all, an economic necessity as well. Most of the measures implemented so far are so-called legally unenforceable regulations. However, if there is to be progress in this matter, the EU strategy on Roma inclusion must go beyond this so-called soft law and must be included in the instruments established through primary law.
I believe we all now know that the Roma issue is not just a problem for some Member States or potential candidate countries. It is a pan-European problem, which must be resolved without delay.
The biggest barrier to Roma inclusion with the majority society is poverty and low levels of education. Education is the key to raising living standards and to the constantly sought-for creation of civil society. Job creation is extremely difficult and, as a member of numerous youth organisations, I know what the current situation is for young people on the labour market. The situation is many times worse among the Roma population, resulting in the marginalisation of the Roma and increased criminality, which only further exacerbates the situation.
It is not so long ago that France deported the Bulgarian and Romanian Roma. These actions came under scrutiny not only because of a suspected breach of basic human rights, but also EU regulations. I therefore fully agree with the Commission statement that it is necessary to contribute to better cooperation between the interested parties at the domestic, international and especially European levels.
Despite constituting the largest ethnic minority, the Roma community in European Union Member States still suffers discrimination and segregation. I agree with a number of my fellow Members who said that it is very important to create a strategy on Roma inclusion at European level. In every Member State, we have excellent examples of how we should reduce Roma exclusion in various areas: education, culture, employment, healthcare or even Roma participation in political and civil life. However, such initiatives are not visible enough. In my opinion, the European Union would therefore be an appropriate platform to improve cooperation between the Member States, to pool and disseminate good practice and experience, or to provide funding. Although the EU level is very important, I believe that the most effective results can be achieved by acting at local or regional level. Only in specific localities or towns will we gain a better understanding of those areas' problems, needs and social environment and, as a result, projects being implemented will be closer to those for whom they are intended.
I am following the Roma issue very closely because I live in Eastern Slovakia, where there is a Roma majority. I support the draft resolution concerning the strategy on Roma inclusion.
Today, on 8 March, we celebrate 100 years of defending women's rights. We are also debating discrimination against women today, and when debating this strategy, it is therefore also necessary to talk about discrimination against women from minority groups in particular. The Roma are among the most disadvantaged population groups throughout Europe. I have read the statement of Mrs Járóka: 'Poverty threatens the new generation - not on account of their Roma origins, but on account of their parents' unemployment'. I would like to add that this is also on account of social exclusion. Unemployment will continue, particularly for the Roma population, but we know how to integrate Roma into cultural activities and into civic life immediately.
The gender equality problem is worse in minority groups. In relation to Roma inclusion, we must therefore not forget dialogue with Roma women, who have a greater emotional influence on their children and on the future generation.
First of all, I would like to express my sincere appreciation for the fact that the Hungarian EU Presidency included the issue of Roma inclusion among its priorities. It stands as eloquent proof of the Hungarian Government's commitment in this regard that the rapporteur, Mrs Lívia Járóka, who is the only Roma Member of the European Parliament, is one of the Hungarian delegates of the European People's Party, and that Mr Zoltán Balog, the presenter of the case, head of the newly established State Secretariat for Inclusion, is engaged in supporting the betterment of the Roma people, who suffer from multiple disadvantages. Based on these facts, we can rightly conclude that the Hungarian EU Presidency is leading Europe by good example in the settlement of issues relating to the Roma. With regard to the Roma strategy, I believe it is important to stress that the integration of the 12 million Roma living in the EU is a common issue for Europe, whose resolution shall require the contribution of both the individual Member States and the EU institutions. Hungarian Prime Minister Viktor Orbán aptly pointed out that if we do not wish to 'export' the problems of the Roma - who live in extreme poverty and social and ethnic exclusion - through 'nomadisation,' that is, emigration to the developed EU countries, then we must find a solution to their current, untenable situation through joint action and with combined efforts. I wish the European Parliament, the European Commission, the European Council and, last but not least, the Hungarian EU Presidency, successful work in developing and bringing to a final conclusion this momentous strategy for the integration of the Roma by June this year.